Proceeding supplementary to execution by appellant against appellees; from a judgment for appellees, this *Page 738 
appeal is prosecuted. The only question for consideration by this court is the sufficiency of the evidence. There is competent evidence to sustain the decision.
After the trial court had overruled the motion for a new trial in this cause, at a subsequent term of court, and more than thirty days after the judgment had been rendered, appellant instituted an independent proceeding for new trial, which resulted in a judgment for appellees. From that judgment there was an appeal to this court. See, Brassard v. Stoner (1925),ante 655, 149 N.E. 646.
Affirmed.